DETAILED ACTION
1.	This Notice of Allowance is in response to the Amendment filed April 9, 2021.  
REASONS FOR ALLOWANCE
2.	Claims 1-3 and 5-12 are allowable over the references of record for at least the following reasons:
	Claim 1: wherein between a leading edge and a trailing edge of the blade in a rotation direction of the blade, a starting point at which a first one of the first maximum points is located is closer to the leading edge than a starting point at which a first one of the second maximum points is located.
	The closest prior art is the Kato reference.  The Kato reference fails to disclose all of the features of independent claim 1.  Furthermore, modifying the Kato reference to arrive at the language of independent claim 1 would render the Kato reference inoperable for its intended purpose.  The profile of the Kato reference shown in (FIGS. 3 & 5) is necessary for the Kato reference fan to create fluid flow for its intended operation.  If the first maximum point was located closer to the leading edge than a starting point of a first one of the second maximum points, as is the opposite of the Kato reference, then the Kato reference would be modified in such a manner to render it inoperable for its intended fluid flow.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747